Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of June 16, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on September 20, 2021 (the “Amendment”), amending claims 1-9, 11, 12, 14-16, and 18-20.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections set forth in the non-final Office Action have been fully considered but are unpersuasive as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
At page 8 of the Amendment, Applicant requests the Examiner to withdraw the rejection under 35 USC 112(b).  However, many of the concerns under 35 USC 112(b) raised by the Examiner in the non-final Office Action have not been addressed and are repeated below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 9 of the Amendment, Applicant takes the position that Applicant’s claims do not consist of an abstract idea, include significant inventive concepts that are directed to statutory 
Also at page 9 of the Amendment, Applicant takes the position that “processing using devices cannot be performed by a human” in relation to claim 8.  Specifically, Applicant asserts “For example, the Examiner’s position expects a human has the capacity to recognize one iris from another for identifying a user login and that is equivalent to the iris recognition device.”  However, the Examiner is not necessarily asserting that a human can perform iris recognition as it appears Applicant believes.  Rather, the Examiner is asserting that a human could visually observe and identify a user login in their mind.  Conversely, the Examiner is asserting that specifying at least one fingerprint, voice, facial, iris recognition device to identify a user login does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
	The rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At pages 10-11 of the Amendment in relation to independent claims 1 and 11, Applicant takes the position that Edelson and Radcliffe in combination do not disclose the recited “centralized prescription drug monitoring system [that] automatically collects, monitors, and analyzes electronically pharmacy patient prescription information and automatically produces a report with information on patient opioid prescriptions.”  The Examiner disagrees.
	The Examiner notes that independent claim 1 does not recite that the system monitors and analyzes the information - only that it collects the information.  In any case, as set forth in the rejection below, Figure 16 and column 45, lines 22-25 of Edelson illustrate/discuss how the 
	In relation to the centralized prescription drug monitoring system automatically collecting, monitoring, and analyzing electronically pharmacy patient prescription information, column 15, lines 13-26 of Edelson discusses how host facility (“centralized prescription drug monitoring system”) retrieves (collects) and dynamically assembles/integrates (monitors and analyzes) the records into a virtual patient record.  In relation to the centralized prescription drug monitoring system automatically producing a report with information on patient opioid prescriptions, Figure 3 and column 19, lines 45-53 illustrate/discuss how the host computer facility (“centralized prescription drug monitoring system”) compiles report histories including information on historical prescriptions of the patient.
	Applicant’s similar assertions at pages 11-19 of the Amendment in relation to how the combination of Edelson and Radcliffe along with the other references allegedly fail to disclose the above limitations of independent claims 1 and 11 are also incorrect because Edelson discloses such limitations as discussed above.
	At page 20 of the Amendment, Applicant takes the position that Edelson, Meshkin ‘048, and Meshkin ‘235 allegedly fail to disclose “processing includes creating automatically reports 
	As set forth in the rejection below, these limitations are disclosed by the references as follows:
processing includes creating automatically reports and transmitting the reports and clinical guidance to a practitioner’s digital device using the prescription drug management accountability system network (column 36, lines 43-57 and column 39, lines 49-63 of Edelson discuss how the system can provide education/guidance to physicians (which would be to some digital computing device of the physician) regarding treatment which would thus also be for patients as physicians treat patients and which would be part of the report; for instance, column 37, lines 30-36 discusses how the system can present drugs that are appropriate for the patient’s active conditions) including warnings and alerts (column 22, lines 44-54 of Edelson discusses how physician users can receive alerts/warnings from governmental agencies and others when they call up particular drugs)... to make an informed decision of the appropriateness of issuing a new ... medication prescription in an effort to control prescribing and dispensing of illicit drugs.... (column 27, lines 30-43 of Edelson discusses how the system provides information to physicians regarding prescriptions to avoid illicit drug resales; accordingly, the various alerts/warnings/guidance would allow them to making an informed decision of the appropriateness of issuing a new prescription to the patient in an effort to control the prescribing 
	While Edelson appears to be silent regarding analyzing electronically the patient lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction such that the warnings and alerts based on the risk assessments, Meshkin ‘235 Nevertheless teaches ([0087]-[0088]) that it was known in the healthcare informatics art to generate a determination of patient opioid dependency (addiction) risk (which is related to opioid abuse risk per [0059]) based on testing data ([0085]) and prescription history (Table 3) and then transmit the risk determination (which amounts to an alert or warning) to facilitate determining treatment options for a patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electronically analyze the patient lab testing data and the integrated pharmacy prescriptions data to assess the patient's risk of drug abuse and addiction such that the warnings and alerts are based on the risk assessments in the system of Edelson as taught by Meshkin ‘235 to facilitate determining opioid treatment options for a patient.  As combined, the report would include warnings and alerts on the opioid drug abuse and addictive risk assessment such that the informed decision of the appropriateness would thus be of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids.
	Applicant’s similar assertions at pages 20-22 of the Amendment in relation to how the combination of the references allegedly fails to disclose the above limitations of independent claim 16 are also incorrect similar to as set forth above.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the various references used in the rejections herein are analogous as being in the healthcare informatics and/or information sharing art as set forth below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejections are maintained.
	
Claim Objections
Claim 9 is objected to because of the following informalities:  
-In claim 9, line 9, it appears that “devices” should be changed to --device--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

system is configured to provide a physician with data displayed on a user digital device...” in claim 15 is not being interpreted under 35 U.S.C. 112(f) because the generic placeholder “system” is asserted to be modified by sufficient structure, material, or acts for performing the claimed function.  The sufficient structure, material, or acts for the performing the claimed function are “centralized external prescription documenting” from claim 15 and that the system is electronically connected to licensed pharmacies, dispensing entities, and the prescription drug management accountability system from claim 11.  Also, the centralized system of claim 11 is not being interpreted under 35 U.S.C. 112(f) because the system in claim 11 is not modified by functional language and is specified as being electronically connected to licensed pharmacies, dispensing entities, and the prescription drug management accountability system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-10, 13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


There is insufficient antecedent basis for the following limitations:
In claim 4, lines 4-5, “the opioid addict susceptible classifications, behaviors, and drug user patterns.”  For purposes of examination, the Examiner will assume “the opioid addict susceptible classifications, behaviors, and drug user patterns” is a newly added limitation in claim 4 relative to claim 1 from which claim 4 depends.
In claim 6, line 7, “this patient.” For purposes of examination, the Examiner will assume “this patient” is a newly added limitation in claim 6 relative to claim 1 from which claim 6 depends.
In claim 10, line 3, “the physician acknowledgement.”  For purposes of examination, the Examiner will assume this is a newly added limitation in claim 10 relative to claim 1 from which claim 10 depends.
In claim 13, lines 1-2, “the at least one digital server with at least one digital processor and with at least one application program interface.”  For purposes of examination, the Examiner will assume this is a newly added limitation in claim 13 relative to claim 11 from which claim 13 depends.
In claim 15, lines 1-2, “the centralized external prescription documenting system.”  For purposes of examination, the Examiner will assume the aforementioned limitation is referring to the “centralized prescription drug monitoring system” in line 6 of claim 11.
In claim 19, line 3, “the physician acknowledgement.”  For purposes of examination, the Examiner will assume this is a newly added limitation in claim 19 relative to claim 16 from which claim 19 depends.



Regarding claim 8, line 3, it is unclear whether or not “at least one finger print, voice, facial, iris recognition device” requires only one of such devices or all of such devices.  For purposes of examination, the Examiner will assume such language requires only one of such devices.
Also regarding claim 9, it is unclear whether or not “at least one finger print, voice, facial, iris recognition device” requires only one of such devices or all of such devices.  For purposes of examination, the Examiner will assume such language requires only one of such devices.
	Regarding claim 16, the term “all dispensing pharmacies and dispensing entities” in lines 8-9 is a relative term which renders the claim indefinite.  The term "all dispensing pharmacies and dispensing entities" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the Examiner will assume one of ordinary skill in the art to understand the term "all dispensing pharmacies and dispensing entities" to refer to all of a group of dispensing pharmacies and dispensing entities that have dispensed to the patient.


Regarding claim 17, line 2, the phrase "can include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For purposes of examination, the Examiner will assume the limitations following the phrase are part of the claimed invention.

Regarding claim 18, line 3, the phrase "can produce" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For purposes of examination, the Examiner will assume the limitations following the phrase are part of the claimed invention.

	Regarding claim 19, it is unclear whether or not the “warnings and alerts” in lines 2 are the same as the “warnings and alerts” in lines 12 and 15-16 of claim 16 from which claim 19 depends.  For purposes of examination, the Examiner will assume the “warnings and alerts” in line 2 of claim 19 are the same as the “warnings and alerts” in lines 12 and 15-16 of claim 16.

Regarding claim 20, line 2, the phrase "can include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-15 are directed to an apparatus (i.e., a machine), and claims 16-20 are directed to a process.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain 

Independent claim 11 (which is also representative of independent claim 1) includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

An apparatus, comprising:
a prescription drug management accountability system; 
an opioid drug abuse and risk assessment behavioral mental health test integrated within the prescription drug management accountability system for screening appropriateness of an opioid prescription; 
a centralized prescription drug monitoring system that is electronically connected to licensed pharmacies and licensed dispensing entities, wherein the centralized prescription drug monitoring system is electronically connected to the prescription drug management accountability system; and
wherein the centralized prescription drug monitoring system automatically collects, monitors, and analyzes electronically pharmacy patient prescription information and automatically produces a report with information on patient opioid prescriptions.

The Examiner submits that the foregoing underlined limitations constitute (a) “certain methods of organizing human activity” because screening appropriateness of opioid prescriptions with a behavioral mental health assessment, collecting, monitoring, and analyzing pharmacy patient prescription information, and producing a report with opioid prescriptions relates to 
Accordingly, independent claims 1 and 11 recite at least one abstract idea.

Independent claim 16 also includes limitations that recite at least one abstract idea.  Specifically, independent claim 16 recites:

A process for analyzing and integrating data, comprising:
receiving, storing and analyzing electronically patient lab testing data including toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other drug use related lab testing; 
integrating automatically the patient lab testing data into a prescription drug management program accountability system network patient data database; 
processing automatically the patient lab testing data includes integrating, monitoring and analyzing pharmacy prescriptions data from all dispensing pharmacies and dispensing entities; 
analyzing electronically the patient lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction and create warnings and alerts based on the risk assessments; 
processing includes creating automatically reports and transmitting the reports and clinical guidance to a practitioner’s digital device using the prescription drug management accountability system network including warnings and alerts on opioid drug abuse and addictive risk assessment to make an informed decision of the appropriateness of issuing a new opioid medication prescription in an effort to control prescribing and dispensing of illicit drugs including opioids.

The Examiner submits that the foregoing underlined limitations constitute (a) “mental processes” because a human could practically in their mind and/or with pen and paper at the currently claimed high level of generality analyze lab testing data, “process” the lab testing data via integrating/monitoring/analyzing prescription data, assess a patient’s risk of drug abuse, create warnings/alerts, create reports, and make an informed decision as to the appropriateness of issuing a new prescription for the patient to control prescribing/dispensing of illicit drugs.  The aforementioned steps describe the processes that health care providers have gone through for many years in their mind and/or with pen and paper as part of patient care management.  Furthermore, the aforementioned limitations amounts to (b) “certain methods of organizing human activity” because analyzing patient data as part of assessing a patient’s risk of drug abuse and making informed decisions regarding new medication prescriptions relates to managing human behavior/interactions between people (e.g., prescription management between physicians and patients).
Furthermore, dependent claims 6, 13-15, 18, and 19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 6, 15, and 19, these claims recite how the physician can make an informed decision as to the appropriateness of issuing a new prescription for the patient to control prescribing/dispensing of illicit drugs which again relates to managing human behavior/interactions between people (“certain methods of organizing human 
-In relation to claim 13, this claim calls for analyzing/processing/calculating data which can be practically performed in the human mind at the currently claimed high level of generality (“mental processes”).
-In relation to claims 8 and 14, these claims call for identifying a user login which can be practically performed in the human mind at the currently claimed high level of generality (“mental processes”) (e.g., a human could visually observe and identify a user login).
-In relation to claim 15, this claim recites analyzing patient data to produce warnings and alerts which can be practically performed in the human mind at the currently claimed high level of generality (“mental processes”)(e.g., a human could review patient data such as prior prescriptions, medical records, arrest records, etc. and generate an “alert” or “warning” in their mind regarding the patient).
-In relation to claim 18, this claim calls for analyzing various types of data to produce an assessment of a patient’s drug use and produce a warning of opioid addition risk assessment which can be practically performed in the human mind at the currently claimed high level of generality (“mental processes”)(e.g., a human could review patient data such as prior prescriptions, medical records, arrest records, etc. and generate a “warning” in their mind regarding the patient).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP 

Independent claims 1 and 11:
In the present case in relation to independent claim 11 (representative of independent claim 1 as noted above), the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus, comprising:
a prescription drug management accountability system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
an opioid drug abuse and risk assessment behavioral mental health test integrated within the prescription drug management accountability system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for screening a appropriateness of an opioid prescription; 
a centralized prescription drug monitoring system that is electronically connected to licensed pharmacies and licensed dispensing entities (mere field of use limitation as noted below, see MPEP § 2106.05(h)), wherein the centralized prescription drug monitoring system is electronically connected to the prescription drug management accountability system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and
wherein the centralized prescription drug monitoring system automatically (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) collects, monitors, and analyzes pharmacy patient prescription information and automatically (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) produces a report with information on patient opioid prescriptions.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the prescription drug management accountability system, the centralized prescription drug monitoring system, the various electrical connections, the opioid drug abuse and risk assessment behavioral mental health test being integrated within the prescription drug management accountability system, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the drug monitoring system is connected to licensed pharmacies and dispensing entities, the Examiner submits that this 

Independent claim 16:
In the present case in relation to independent claim 16, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A process for analyzing and integrating data, comprising:
receiving, storing (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving data over a network; storing data) as noted below, see MPEP § 2106.05(d)(II)) and analyzing electronically (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) patient lab testing data including toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other drug use related lab testing (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
integrating automatically the patient lab testing data into a prescription drug management program accountability system network patient data database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
processing automatically (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) the patient lab testing data for a patient includes electronically (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) integrating, monitoring and analyzing pharmacy prescriptions data from all dispensing pharmacies and dispensing entities; 
analyzing electronically (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) the patient lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction and create warnings and alerts based on the risk assessments; 
processing includes creating automatically reports and transmitting the reports and clinical guidance to a practitioner’s digital device using the prescription drug management program accountability system network (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)) including warnings and alerts on opioid drug abuse and addictive risk assessment (mere field of use limitation as noted below, see MPEP § 2106.05(h)) to make an informed decision of the appropriateness of issuing a new opioid medication prescription in an effort to control prescribing and dispensing of illicit drugs including opioids.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of receiving and storing the lab testing data and transmitting reports and clinical guidance to the practitioner’s digital device via the 
Regarding the additional limitation specifying how the lab testing data includes toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other drug use related lab testing, and how the guidance includes warnings and alerts on opioid drug abuse and addictive risk assessment, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to integrating the lab testing data into a prescription drug management program accountability system network patient data database as well as the various steps being performed “automatically” and “electronically,” the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no 
For these reasons, independent claims 1, 11, and 16 do not recite additional elements that integrate the judicial exception into a practical application and are therefore directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim specifies different types of law enforcement/judicial system reporting and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 3: This claim specifies different types of pharmacy/drug testing/etc. reporting and thus does no more than generally link use of the abstract idea to a particular technological 
Claim 4: This claim specifies how the report/clinical guidance includes “interactive display education materials” on the opioid addict susceptible classifications, behaviors, and drug user patterns and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 5: This claim calls for displaying “alert analysis reporting query response” with a warning alert status and thus merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 6: This claim calls for recording a physician acknowledgement of “review of patient prescription alert warning status analysis reporting query response” and thus merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 7: This claim calls for using an interstate secure link for data sharing which merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and amounts to merely using computers or other machinery as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  This claim also recites how the data sharing is to facilitate making “major” arrests for breaking up illicit drug operations which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claim 9: This claim recites various computer componentry and other machinery specified at a high level of generality which thus amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)) in addition to generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 10: This claim recites how the report includes physician acknowledgement that the physician has read/noted the warnings/alerts and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 12: This claim calls for receiving data which merely represent insignificant extra-solution activity (see MPEP § 2106.05(g)) and various types of lab testing entities which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 13: This claim calls for receiving, transmitting, and retrieving data which merely represent insignificant extra-solution activity (see MPEP § 2106.05(g)) and conventional activity (see MPEP 2106.05(d)(II)) and a digital server, process, and API which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f))

Claim 15: This claim calls for providing a physician with data on a display which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)) as well as various types of warnings and alerts (arrests, lab results, etc.) which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 17: This claim recites how the warnings and alerts include a number of warnings and an alert status letter and color indication which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 19: This claim recites how the alerts/warnings include physician acknowledgement that the physician has read/noted the warnings/alerts and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 20: This claim recites how the guidance includes education for how to interpret patient data based on past arrests, filling of prescriptions, etc. and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claims 1, 11, and 16 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the prescription drug management accountability system, the centralized prescription drug monitoring system, the various electrical connections, the opioid drug abuse and risk assessment behavioral mental health test being integrated within the prescription drug management accountability system, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the drug monitoring system is connected to licensed pharmacies and dispensing entities, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation specifying how the lab testing data includes toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other 
Regarding the additional limitation directed to integrating the lab testing data into a prescription drug management program accountability system network patient data database as well as the various steps being performed “automatically” and “electronically,”, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving and storing the lab testing data and transmitting reports and clinical guidance to the practitioner’s digital device via the accountability system network which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015; See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to 
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”):
Regarding claim 1, Edelson discloses a method (column 46, line 62 through column 47, line 8 discusses retrieving data from databases and serving to users), comprising:
providing ... a prescription drug management accountability system (column 44, lines 20-27 discusses how interface devices/computers 200/201 of Figure 16 run prescription management software (“prescription drug management accountability system”) that allows physicians to make more informed decisions (column 4, lines 17-30 and column 14, lines 26-30); 
electronically connecting the prescription drug management accountability system to a centralized prescription drug monitoring system that is electronically connected to licensed pharmacies and licensed dispensing entities (Figure 16 and column 45, lines 22-25 illustrate/discuss how the interface devices 200 (which run the “prescription drug management accountability system”) and host computer facility (“centralized prescription drug monitoring system”) exchange data which would be via an electronic connection; also Figure 16 and column 47, lines 1-20 illustrate/discuss how the host facility 206 (“centralized prescription drug monitoring system”) communicates via the Internet (an electronic connection) with pharmacies (pharmacies are licensed by states as evidenced by U.S. Patent App. Pub. No. 2002/0026332 to ; and 
collecting automatically pharmacy prescription information from the centralized prescription drug monitoring system and automatically producing electronically a report with information on patient ... prescriptions (column 15, lines 13-26 discusses how the user devices can receive/collect a patient record from the host computer facility (“centralized prescription drug monitoring system”) which can then be viewed; column 27, lines 55-62 discusses bringing fulfillment information from the pharmacy to the point of care via the patient’s record such that the collected patient record would thus include pharmacy prescription information; and Figure 3 and column 19, lines 45-53 illustrate/discuss a “report” including information on historical prescriptions of the patient, whereby the report would be “automatically produced electronically”).
While Edelson discusses how the system can be used to conjunction with the prescribing of analgesics so as to inhibit abuse thereof (column 27, lines 30-62) and producing a report with prescriptions of the patient as noted above, Edelson appears to be silent regarding specifically the report including information on opioid prescription of the patient, and providing an opioid drug abuse and risk assessment behavioral mental health screening for an opioid prescription within the prescription drug management accountability system.
Nevertheless, Radcliffe teaches (Figure 3 and [0056]) that it was known in the healthcare informatics art to conduct a pain/diversion risk interview “drug abuse and risk assessment behavioral mental health screen”) for a patient regarding prescribed controlled medications such as opioids ([0014] and [0017]) and generate a report as part of making a decision to prescribe the controlled substance medication to a patient ([0033]), where the interview/screen can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an opioid drug abuse and risk assessment behavioral mental health screening for an opioid prescription within the prescription drug management accountability system such that the report includes information on patient opioid prescriptions in the system of Edelson as taught by Radcliffe to advantageously allow doctors to effectively detect fraudulent attempts to obtained controlled substance medications thus deterring persons from making deceptive attempts to procure the controlled substances.

Regarding claim 5, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein using the prescription drug management accountability system for program administrator prescription drug management program accountability method and system network interactions with at least one health care industry includes displaying interactive physician patient prescription alert analysis reporting query response with a warning alert status (column 22, lines 44-54 of Edelson discusses how physician users (“program administrators”) can receive alerts/warnings from governmental agencies and others (which would be associated with the health care industry) when they call up particular drugs; also, column 31, lines 22-37 discusses visual alert indicators regarding drugs allowing physician .

Regarding claim 8, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein operating at least one prescription drug management accountability system network including at least one finger print, voice, facial, iris recognition device is configured for identifying a user login (column 9, lines 5-14 and 55-63 of Edelson discuss voice patterns and fingerprints for accepting user inputs at the user interface devices and user identification which would allow for identifying a user login; there would be some device for recognizing such voice patterns and fingerprints).

Regarding claim 11, Edelson discloses an apparatus (Figure 16), comprising:
a prescription drug management accountability system (column 44, lines 20-27 discusses how interface devices/computers 200/201 of Figure 16 run prescription management software (“prescription drug management accountability system”); 
...
a centralized prescription drug monitoring system that is electronically connected to licensed pharmacies and licensed dispensing entities (Figure 16 and column 47, lines 1-20 illustrate/discuss how the host facility 206 (“centralized prescription drug monitoring system”) communicates via the Internet (an electronic connection) with pharmacies (pharmacies are licensed by states as evidenced by U.S. Patent App. Pub. No. 2002/0026332 to Snowden et al. (“Snowden”) at [0047])) and hospitals 210 (a “dispensing entity” as hospitals dispense medicine; hospitals are licensed by states as evidenced by Snowden at [0047]), wherein the centralized prescription drug monitoring system is electronically connected to the prescription drug management accountability system (Figure 16 and column 45, lines 22-25 illustrate/discuss how the interface devices 200 (which run the “prescription drug management accountability system”) and host computer facility (“centralized prescription drug monitoring system”) exchange data which would be via an electronic connection); and
wherein the centralized prescription drug monitoring system automatically collects, monitors, and analyzes pharmacy patient prescription information and automatically produces a report with information on patient ... prescriptions (column 15, lines 13-26 discusses how host facility (“centralized prescription drug monitoring system”) retrieves (collects) and dynamically assembles/integrates (monitors and analyzes) the records into a virtual patient record.  In relation to the centralized prescription drug monitoring system automatically producing a report with information on patient opioid prescriptions, Figure 3 and column 19, lines 45-53 illustrate/discuss how the host computer facility (“centralized prescription drug monitoring system”) compiles report histories including information on historical prescriptions of the patient).
While Edelson discusses how the system can be used to conjunction with the prescribing of analgesics so as to inhibit abuse thereof (column 27, lines 30-62) and producing a report with prescriptions of the patient as noted above, Edelson appears to be silent regarding specifically the report including information on patient opioid prescription, and providing an opioid drug abuse and risk assessment behavioral mental health test integrated within the prescription drug management accountability system for screening appropriateness of an opioid prescription.
Nevertheless, Radcliffe teaches (Figure 3 and [0056]) that it was known in the healthcare informatics art to conduct a pain/diversion risk interview “drug abuse and risk assessment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an opioid drug abuse and risk assessment behavioral mental health test integrated within the prescription drug management accountability system for appropriateness of an opioid prescription such that the report includes information on patient opioid prescriptions in the system of Edelson as taught by Radcliffe to advantageously allow doctors to effectively detect fraudulent attempts to obtained controlled substance medications thus deterring persons from making deceptive attempts to procure the controlled substances.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of U.S. Patent No. 6,543,454 to Katz (“Katz”):
wherein using the prescription drug management accountability system for program administrator prescription drug management program accountability method and system network interactions with at least one law enforcement agency, and at least one judicial system (Figure 1 and [0037]-[0038] of Radcliffe illustrate/discuss how the workstation 124 (prescription drug management accountability system) can obtain criminal record information and law enforcement reports from database servers 118, 120 (as the information in the databases 118, 120 is ultimately from a law enforcement agency and at least one judicial system, then using the workstation 124 (by some “program administrator”) to obtain the criminal record information and law enforcement reports amounts to interactions with at least one law enforcement agency and at least one judicial system), includes law enforcement ... reporting ([0038] of Radcliffe discloses law enforcement reports) and judicial prosecution illicit drug related conviction reporting ([0038] of Radcliffe discloses criminal record information which can include drug-related offenses related to controlled substance diversion (which would be illicit) per [0100] and where the law enforcement/criminal reports can be provided on the report to allow a physician to make an independent assessment of risk of diversion regarding the patient per [0101]-[0103]; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for using the prescription drug management program accountability system of the Edelson/Radcliffe combination for interactions with law enforcement/judicial system interactions to include law enforcement and illicit drug-related conviction reporting as taught by Radcliffe to facilitate the ability of a physician to make an independent assessment of risk of diversion regarding the patient).
illicit drug related arrests reporting.
Nevertheless, Katz teaches that it was known in the healthcare informatics art to consider a subject’s prior arrest record (column 3, lines 10-15) in relation to drug-related arrests (see scoring key at bottom of column 20) (which would be illicit) for purposes of assessing and analyzing the subject’s relationship with mood altering chemicals (column 1, lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the law enforcement reporting of the Edelson/Radcliffe combination to have specifically included illicit drug related arrests as taught by Katz to facilitate analysis of the patient/subject’s relationship with mood altering chemicals/drugs thereby allowing physicians to make more informed decisions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2019/0080048 to Meshkin (“Meshkin ‘048”) and U.S. Patent App. Pub. No. 2008/0040159 to Deegan (“Deegan”):
Regarding claim 3, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein inputting, analyzing and monitoring testing and prescription activity and lab testing results automatically using at least one prescription drug management accountability system network (column 13, line 64 through column 14, line 18 discusses receipt of various types of lab/testing patient data while column 12, lines 58-62 of Edelson discusses conducting analyses whereby data would be inputted and monitored to includes pharmacy illicit drug prescriptions filled reporting (column 27, lines 44-54 of Edelson discuss reporting from pharmacies to assess whether a patient is illicitly pleading loss of a prescription to obtain duplicates), drug testing laboratory reporting (column 14, lines 16-18 of Edelson discusses laboratory test information relating to drug selections), ... , ....
However, the Edelson/Radcliffe combination appears to be silent regarding the activity and testing results specifically including pharmacogenomics (PGX) testing laboratory reporting, urine testing and drug recovery treatment facility reporting.
Nevertheless, Meshkin ‘048 teaches ([0111]) that it was known in the healthcare informatics art to conduct pharmacogenomic testing via urine samples (which amounts to PGX testing laboratory reporting and urine testing) to identify patients more likely to be good candidates for opioid therapy thereby leading to better patient outcomes, decreased use of suboptimal medications, and shorter duration of therapy and lower costs.  Also, Deegan teaches [0048]) that it was known in the healthcare informatics art to analyze patient recovery status related to drugs per [0010] from a treatment facility per [0094] as part of generating a treatment plan (which can include medications per [0056]) for the patient to facilitate treatment concordance thereby reducing healthcare costs and improving treatment outcomes ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the activity and testing results of the Edelson/Radcliffe combination to specifically include PGX testing laboratory reporting and  urine testing as taught by Meshkin ‘048 to identify patients more likely to be good candidates for opioid therapy thereby leading to better patient outcomes, decreased use of suboptimal medications, and shorter duration of therapy and lower costs, and for the activity and testing .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0226339 to Ervin (“Ervin”):
Regarding claim 4, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein creating automatically a report and providing clinical guidance to a practitioner using the prescription drug management accountability system includes interactive display education materials (column 36, lines 43-57 and column 39, lines 49-63 of Edelson discuss how the system can provide online education/guidance with prompts/alerts (which would thus amount to “interactive display education materials”) to physicians regarding treatment which would thus also be for patients as physicians treat patients and which would be part of the report; for instance, column 37, lines 30-36 of Edelson discusses how the system can present drugs that are appropriate for the patient’s active conditions)...
However, the Edelson/Radcliffe combination appears to be silent regarding the education materials specifically being on the opioid addict susceptible classifications, behaviors and drug use patterns.
Nevertheless, Ervin teaches ([0013] and [0104]) that it was known in the healthcare informatics art to display reports with information that allows a doctor to assess patient drug therapies and patient compliance (behaviors and drug use patterns) as well as addiction indicia (which would provide an indication of “addict susceptible classifications” because particular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included education materials that specifically include addict susceptible classifications, behaviors and drug use patterns in the system of the Edelson/Radcliffe combination as taught by Ervin to advantageously enable intervention in an automatic or semi-automatic manner, allowing the automatic communicating of educational messages at relevant moments, based on the subjective and objective data being gathered from the patient ([0014]).  Furthermore, as the prescriptions of the Edelson/Radcliffe combination are opioid prescriptions as previously discussed in relation to claim 1, then the “addict susceptible classifications” would be “opioid addict susceptible classifications.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2002/0143582 to Neuman et al. (“Neuman”):
Regarding claim 6, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein using the prescription drug management accountability system for program administrator prescription drug management program accountability method and system network interactions with at least one health care industry includes ... review of patient prescription alert warning status analysis reporting query response, wherein a prescribing physician can make an informed decision of the appropriateness of issuing a new prescription to this patient in an effort to control the prescribing and dispensing of illicit drugs (column 22, lines 44-54 of Edelson discusses how physician users (“program administrators”) can receive alerts/warnings from governmental agencies and others (which would be associated with the health care industry) when they call up particular drugs; also, column 31, lines 22-37 discusses visual alert indicators regarding drugs allowing physician users to possibly change drug selections thereby amounting to “patient prescription alert warning status analysis query response”; furthermore, column 27, lines 30-43 discusses how the system provides information to physicians regarding prescriptions to avoid illicit drug resales; accordingly, the alerts/warnings would allow them to making an informed decision of the appropriateness of issuing a new prescription to the patient in an effort to control the prescribing and dispensing of illicit drugs; also column 14, lines 26-42 of Edelson discusses the ability of physicians to make more informed decisions regarding drug selections).
However, the Edelson/Radcliffe combination appears to be silent regarding specifically recording a physician acknowledgement of their review of the warning status.
Nevertheless, Neuman teaches (0143]) that it was known in the healthcare informatics art to record a physician’s acknowledgement of a drug use alert which would advantageously reduce the need for a pharmacy to contact the physician to confirm that the physician was aware of the alert.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recording a physician acknowledgement of their review of the warning status in the system of the Edelson/Radcliffe combination as taught .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of NPL “Terrorism Information Sharing...” (“Information Sharing”):
Regarding claim 7 the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein using the prescription drug management accountability system for program administrator prescription drug management program accountability method and system network interactions with at least one interstate cooperative data analysis sharing includes using an interstate secure link for interstate cooperative data analysis sharing between more than one state (column 47, lines 1-7 of Edelson discusses how the host facility 206 can reach out to databases nationally (between multiple states) or internationally via the Internet (a “link” that is at least somewhat “secure”) to provide users of devices 200 (program administrators) with data resources (thus amounting to “interstate cooperative data analysis sharing”) to facilitate ... breaking up illicit drug operations (column 27, lines 30-44 of Edelson discusses how the system can facilitate controlling of illicit drug resale).
While sharing patient data between states as discussed above would appear to facilitate making major arrests for breaking up illicit drug operations, the Edelson/Radcliffe combination appears to be silent regarding specifically using the data sharing to facilitate making such major arrests.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the interstate sharing in the system of the Edelson/Radcliffe combination to utilize the interstate data sharing to facilitate making major arrests as taught by Information Sharing to combat illegal drug trafficking.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0061379 to Smith-Bernal et al. (“Smith-Bernal”) and U.S. Patent App. Pub. No. 2016/0357400 to Penha et al. (“Penha”):
Regarding claim 9, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein operating at least one prescription drug management accountability system including at least one prescription drug management program accountability method and system network includes using at least one digital server (column 7, lines 16-31 of Edelson disclose using servers which are digital as they store data), ..., at least one database (remote database/data warehouse 212 in Figure 16), at least one digital processor (column 52, line 62), ... , at least one finger print, voice, facial, iris recognition device (column 9, lines 5-14 and 55-63 of Edelson discuss recognition of voice patterns and fingerprints which would include some device for performing such recognition), at least one wide band-width communications device (the communication hub 204 of Figure 16 of Edelson , at least one intrastate security device (column 17, lines 37-42 of Edelman discusses various security measure which form part of an “intrastate” security device as communications go through at least one individual state per column 47, lines 1-7 which discusses how the host facility 206 can reach out to databases nationally), at least one interstate security device (column 17, lines 37-42 of Edelman discusses various security measure which form part of an “interstate” security device as communications go through multiple states per column 47, lines 1-7 which discusses how the host facility 206 can reach out to databases nationally), and at least one multi-level firewall anti-hacking devices (column 47, line 66 through column 48, line 3 of Edelson discusses a data firewall for security which is “multi-level” as it involves integrating network 214 and APIs 214, 218 and is “anti-hacking” as the purpose of a firewall is to prevent hacking or passage therethrough).
While the Edelson/Radcliffe combination discloses use of photographic recognition to identify a system user (column 17, lines 37-42 of Edelson), the Edelson/Radcliffe combination appears to be silent specifically regarding use of a photo enhancer, in addition to at least one audio transcription device and at least one optical character recognition (OCR) device.
Nevertheless, Penha teaches ([0626]) that it was known in the image recognition art for a device to obtain an enhanced photo of an image when the scene includes a movement or obtain a still photo when the scene includes a large amount of text which would thereby improve usability of the obtained image.  Furthermore, Smith-Bernal teaches ([0072]) that it was known in the information processing art to utilize OCR (which would include use of an OCR device) and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a photo enhancer in the system of the Edelson/Radcliffe combination as taught by Penha to allow for selective retaining of an enhanced photo or a still photo depending on the scene of the image thereby improving usability of the obtained image.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used at least one OCR device and audio transcription device to convert content or content objects into a text searchable format as taught by Smith-Bernal thereby increasing the usefulness of data inputted into the system of the Edelson/Radcliffe combination.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0137235 to Meshkin (“Meshkin ‘235”) and U.S. Patent App. Pub. No. 2002/0143582 to Neuman et al. (“Neuman”):
Regarding claim 10, the Edelson/Radcliffe combination discloses the method of claim 1, further including wherein creating automatically a report including warnings and alert status ... for accountability on an informed decision of the appropriateness of issuing a new ... medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs ... (column 22, lines 44-54 of Edelson discusses how physician users can receive alerts/warnings from governmental agencies and others (which would be associated with the 
However, the Edelson/Radcliffe combination appears to be silent regarding the warnings and alert status specifically being on risk assessments of opioid drug abuse and risk assessment on addiction.
Nevertheless, Meshkin ‘235 teaches ([0087]-[0088]) that it was known in the healthcare informatics art to generate a determination of patient opioid dependency (addiction) risk (which is related to opioid abuse risk per [0059]) and then transmit the risk determination (which amounts to an alert or warning) to facilitate determining treatment options for a patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the warnings and alert status of the Edelson/Radcliffe combination to be on risk assessments of opioid drug abuse and risk assessment on addiction as taught by Meshkin ‘235 to facilitate determining opioid treatment options for a patient.  As combined, the informed decision of the appropriateness would thus be of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids.
physician acknowledgement that the physician has read and noted the warnings and alerts.
Nevertheless, Neuman teaches (0143]) that it was known in the healthcare informatics art to record a physician’s acknowledgement of a drug use alert which would advantageously reduce the need for a pharmacy to contact the physician to confirm that the physician was aware of the alert.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recording a physician acknowledgement of their review of the warning status in the system of the Edelson/Radcliffe combination as taught by Neuman to advantageously reduce the need for a pharmacy to contact the physician to confirm that the physician was aware of the alert.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2019/0080048 to Meshkin (“Meshkin ‘048”):
Regarding claim 12, the Edelson/Radcliffe combination discloses the method of claim 11, further including wherein the at least one prescription drug management accountability system database is configured to receive data inputted automatically from lab testing entities databases (column 13, line 64 through column 14, line 18 of Edelson discusses receipt of various types of lab/testing patient data which is inputted) including from entities that perform ... drug tests (column 14, lines 16-18 discuss lab/tests information regarding drug selections (“drug tests”) and other testing as physicians deemed appropriate (column 14, .
However, the Edelson/Radcliffe combination appears to be silent regarding the entities specifically performing blood tests, urine tests, and pharmacogenetic PGX tests.
Nevertheless, Meshkin ‘048 teaches ([0111]) that it was known in the healthcare informatics art to conduct pharmacogenomic testing via urine and blood samples (which amounts to PGX tests, urine tests, and blood tests) to identify patients more likely to be good candidates for opioid therapy thereby leading to better patient outcomes, decreased use of suboptimal medications, and shorter duration of therapy and lower costs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the entities to specifically perform blood tests, urine tests, and pharmacogenetic PGX tests as taught by Meshkin ‘048 to identify patients more likely to be good candidates for opioid therapy thereby leading to better patient outcomes, decreased use of suboptimal medications, and shorter duration of therapy and lower costs.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2005/0228692 to Hodgdon (“Hodgdon”):
Regarding claim 13, the Edelson/Radcliffe combination discloses the method of claim 11, further including wherein the at least one digital server (column 7, lines 16-31 of Edelson disclose using servers which are digital as they store data) with at least one digital processor (column 52, line 62) and with at least one application program interface (APIs 216, 218 in is configured to receive, transmit, analyze, perform calculations, process, and retrieve data from multiple digital data communications connections to multiple digital devices (column 46, line 62 through column 47, line 8 and Figure 16 discusses/illustrates how the host facility 206 retrieves data from various data warehouses 212 via multiple digital data connections to multiple disparate (column 9, line 53) sources 210 (which include digital devices as they are the source of the data) and serves such data to user devices 200, 201, where such operations would involve receiving/retrieving (e.g., from the data warehouses 212), transmitting (e.g., to the user devices 200, 201), and analyzing/processing/performing calculations (e.g., to determine where the data came from and where the data is going to)...
While the “multiple digital devices” of the Edelson/Radcliffe combination would include operating systems, the Edelson/Radcliffe combination appears to be silent regarding the multiple digital devices specifically including dissimilar operating systems.
Nevertheless, Hodgdon teaches ([0119]) that it was known in the healthcare informatics art (Title) for electronic devices to utilize a number of different (dissimilar) operating systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operating systems of the multiple digital devices of the Edelson/Radcliffe combination to be dissimilar as taught by Hodgdon as doing so amounts to “Obvious to try,” or in other words choosing from a finite number of identified, predictable solutions (same or different operating systems), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2017/0124271 to Aase et al. (“Aase”):
Regarding claim 14, the Edelson/Radcliffe combination discloses the method of claim 11, further including where in the at least one each of a finger print recognition device (column 9, lines 5-14 and 55-63 of Edelson discuss recognition of fingerprints which would include some device for performing such recognition), voice recognition device (column 9, lines 5-14 and 55-63 of Edelson discuss recognition of voice patterns which would include some device for performing such recognition), ..., ... is configured for identifying electronically a user login (column 9, lines 5-14 and 55-63 of Edelson discuss voice patterns and fingerprints for accepting user inputs at the user interface devices and user identification which would allow for identifying a user login).
While column 17, lines 37-42 of Edelson discusses photographic recognition to identify a system user which would include some device for performing such recognition, the Edelson/Radcliffe combination appears to be silent regarding such recognition specifically including a facial recognition device and an iris recognition device.
Nevertheless, Aase teaches ([0025]) that it was known in the healthcare informatics art for a user to log onto a device via facial recognition or iris recognition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of the Edelson/Radcliffe combination to have included a facial recognition device and an iris recognition device as taught by Aase because doing so amounts to combining prior art elements according to known methods KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2007/0100216 to Radcliffe et al. (“Radcliffe”) as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2018/0075563 to Ananthanpillai et al. (“Ananthanpillai”), U.S. Patent App. Pub. No. 2016/0371446 to Otin (“Otin”), and U.S. Patent App. Pub. No. 2018/0137235 to Meshkin (“Meshkin ‘235”):
Regarding claim 15, the Edelson/Radcliffe combination discloses the method of claim 11, further including where in the centralized external prescription documenting system is configured to provide a physician with data displayed on a user digital device in a doctor's office relating to a patient (column 46, line 62 through column 47, line 7 of Edelson discusses how the host facility 206 (centralized prescription documenting system) providers users of devices 200 (user digital device) with patient data, where the users are physicians per column 7, lines 3-6 of Edelson; Figure 3 of Edelson illustrates displayed patient data; also, as column 44, lines 33-36 discloses that the user devices 200 can communicate wirelessly over a WAN, then the physicians could view such data in their offices) that has been analyzed to produce warning incidents and alerts relating to past and recent prescriptions (column 11, lines 44-... and clinical guidance (column 37, lines 30-36 of Edelson discusses how the system can present drugs that are appropriate for the patient’s active conditions) to make an informed decision of the appropriateness of issuing a new ... medication prescription in an effort to control prescribing and dispensing of illicit drugs ... (column 27, lines 30-43 of Edelson discusses how the system provides information to physicians regarding prescriptions to avoid illicit drug resales; accordingly, the various alerts/warnings/guidance would allow them to making an informed decision of the appropriateness of issuing a new prescription to the patient in an effort to control the prescribing and dispensing of illicit drugs; also column 14, lines 26-42 of Edelson discusses the ability of physicians to make more informed decisions regarding drug selections).
While the Edelson/Radcliffe combination discloses use of law enforcement reports and criminal record information regarding patients ([0038] of Radcliffe) as well as patient lab data (item 210 in Figure 16 of Edelson), the Edelson/Radcliffe combination appears to be silent regarding the warnings and alert status specifically being related to arrest and convictions, lab testing results, and drug and addiction risk assessments.
Nevertheless, Ananthanpillai teaches (Figures 31-32 and [0205]-[0207]) that it was known in the risk management art ([0002]) to display information regarding a person’s criminal conduct (e.g., where the icons in the figures amount to alerts/warnings), where the person’s criminal conduct includes arrests and convictions ([0151] and Table 1), which would allow for more informed decision-making regarding the person.  Furthermore, Otin teaches ([0084]) that it was known in the healthcare informatics art to highlight abnormal test results of a patient on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the warnings and alert status of the Edelson/Radcliffe combination to relate to arrests and convictions as taught by Ananthanpillai, lab testing results as taught by Otin, and drug and addiction risk assessments as taught by Meshkin ‘235 to attract the attention of a user of the client device as to such arrests/convictions/results/assessments of the patient thereby allowing for more informed decision-making regarding the patient.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2019/0080048 to Meshkin (“Meshkin ‘048”) and U.S. Patent App. Pub. No. 2018/0137235 to Meshkin (“Meshkin ‘235”):
Regarding claim 16, Edelson discloses a process for analyzing and integrating data (column 46, line 62 through column 47, line 8 discusses retrieving data from various databases and serving a virtual patient record (an “integration”) to users; also column 12, lines 58-62 discusses conducting analyses), comprising:
receiving, storing and analyzing analyzing electronically lab testing data (column 46, line 62 through column 47, line 8 discusses how host computer facility 206 retrieves patient data  including toxicology drug testing (column 14, lines 16-18 discuss lab/tests information regarding drug selections (“drug tests”), ...and other drug use related lab testing (column 14, lines 16-18 discuss other diagnostic test information related to dosing or specific drug selections); 
integrating automatically the patient lab testing data into a prescription drug management program accountability system network patient data database (column 46, line 62 through column 47, line 8 discusses how host computer facility 206 retrieves patient data (which includes lab testing data per column 14, lines 16-18) from various databases; column 45, lines 15-20 notes how the host facility 206 includes database management server manages data storage; and column 46, lines 11-13 notes how the host facility 206 maintains program files for prescription management system; also, column 4, lines 17-19 discloses prescription management system); 
processing automatically the patient lab testing data includes electronically integrating, monitoring and analyzing pharmacy prescriptions data from all dispensing pharmacies and dispensing entities (column 46, lines 62-67 discusses collecting patient data from multiple databases and assembling (integrating) into a virtual patient record while column 15, lines 35-44 discusses how the record can be updated which amounts to monitoring; furthermore, column 12, lines 58-62 discusses conducting analyses; furthermore column 27, lines 55-62 discusses bringing fulfillment information from the pharmacy to the point of care via the patient’s record and Figure 3 and column 19, lines 45-53 illustrate/discuss a “report” including information on historical prescriptions of the patient; also Figure 16 and column 47, lines 1-20 ; 
...create warnings and alerts (column 22, lines 44-54 discusses how physician users can receive alerts/warnings from governmental agencies and others when they call up particular drugs) ...; 
processing includes creating automatically reports and transmitting the reports and clinical guidance to a practitioner’s digital device using the prescription drug management accountability system network (column 36, lines 43-57 and column 39, lines 49-63 discuss how the system can provide education/guidance to physicians regarding treatment which would thus also be for patients as physicians treat patients and which would be part of the report; for instance, column 37, lines 30-36 discusses how the system can present drugs that are appropriate for the patient’s active conditions) including warnings and alerts (column 22, lines 44-54 discusses how physician users can receive alerts/warnings from governmental agencies and others when they call up particular drugs)... to make an informed decision of the appropriateness of issuing a new ... medication prescription in an effort to control prescribing and dispensing of illicit drugs.... (column 27, lines 30-43 discusses how the system provides information to physicians regarding prescriptions to avoid illicit drug resales; accordingly, the various alerts/warnings/guidance would allow them to making an informed decision of the appropriateness of issuing a new prescription to the patient in an effort to control the prescribing and dispensing of illicit drugs; also column 14, lines 26-42 of Edelson discusses the ability of physicians to make more informed decisions regarding drug selections).
However, Edelson appears to be silent regarding the lab testing data specifically including pharmacogenetic testing (PGX), blood testing, and urine testing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the lab testing data to specifically include pharmacogenetic testing (PGX), blood testing, and urine testing as taught by Meshkin ‘048 to identify patients more likely to be good candidates for opioid therapy thereby leading to better patient outcomes, decreased use of suboptimal medications, and shorter duration of therapy and lower costs.
Furthermore, Edelson appears to be silent regarding analyzing electronically the patient lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction such that the warnings and alerts based on the risk assessments.
Nevertheless, Meshkin ‘235 teaches ([0087]-[0088]) that it was known in the healthcare informatics art to generate a determination of patient opioid dependency (addiction) risk (which is related to opioid abuse risk per [0059]) based on testing data ([0085]) and prescription history (Table 3) and then transmit the risk determination (which amounts to an alert or warning) to facilitate determining treatment options for a patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electronically analyze the patient lab testing data and the integrated pharmacy prescriptions data to assess the patient's risk of drug abuse and addiction such that the warnings and alerts are based on the risk assessments in the system of warnings and alerts on the opioid drug abuse and addictive risk assessment such that the informed decision of the appropriateness would thus be of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids.

Regarding claim 18, the Edelson/Meshkin ‘048/Meshkin ‘235 combination discloses the process for analyzing and integrating data of claim 16, further including wherein analyzing electronically toxicology drug testing, blood testing, urine testing and other drug use related lab testing (as noted above in relation to claim 16, the Edelson/Meshkin ‘048/Meshkin ‘235 combination discloses analyzing toxicology drug testing, blood testing, urine testing and other drug use related lab testing) can produce a comprehensive assessment of a patient's past and current drug use (column 46, line 62 through column 47, line 8 of Edelson discusses how a virtual patient record can be assembled and served to the user device which would include a “comprehensive assessment” of the patient past and current drug use; for instance, the report of Figure 3 of Edelson discloses historical/past and new/current drug use) and produce a warning of current opioid addiction risk assessment for current pain medication prescribing and dispensing (the above-discussed modification of Edelson in view of [0087]-[0088] of Meshkin ‘235 includes warnings/alerts on opioid drug abuse/addictive risk assessment which would be for current pain medical prescribing/dispensing as the system of Edelson is part of a prescription creation system (Abstract)).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2019/0080048 to Meshkin (“Meshkin ‘048”) and U.S. Patent App. Pub. No. 2018/0137235 to Meshkin (“Meshkin ‘235”) as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2018/0075563 to Ananthanpillai et al. (“Ananthanpillai”)
Regarding claim 17, the Edelson/Meshkin ‘048/Meshkin ‘235 combination discloses the process for analyzing and integrating data of claim 16, further including wherein warnings and alerts on opioid drug abuse and addictive risk assessment (the above-discussed modification of Edelson in view of [0087]-[0088] of Meshkin ‘235 includes warnings/alerts on opioid drug abuse/addictive risk assessment) can include... color indication of a warning level of risk assessment ([0088] of Meshkin ‘235 notes how the generated risk level/prognostic information is used to determine treatment options for a patient; in order for a practitioner to use such generated risk level/prognostic information to determine treatment options for a patient, some indication of the generated risk level/prognostic information would be displayed on a display (e.g., display 404 of [0090] of Meshkin ‘235 ) where such indication would have some color; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the lab testing data and the integrated pharmacy prescriptions data to assess the patient's risk of drug abuse and addiction such that the warnings and alerts based on the risk assessments in the system of Edelson as taught by Meshkin ‘235 to facilitate determining opioid treatment options for a patient).
However, the Edelson/Meshkin ‘048/Meshkin ‘235 combination appears to be silent regarding the warnings/alerts including a number of warning incidents for a behavior and offense and an alert status letter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the warnings/alerts of the Edelson/Meshkin ‘048/Meshkin ‘235 combination to include a number of warning incidents for a behavior and offense and an alert status letter as taught by Ananthanpillai to attract the attention of a user of the client device as to such incidents/behavior of the patient thereby allowing for more informed decision-making regarding the patient.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2019/0080048 to Meshkin (“Meshkin ‘048”) and U.S. Patent App. Pub. No. 2018/0137235 to Meshkin (“Meshkin ‘235”) as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2002/0143582 to Neuman et al. (“Neuman”):
Regarding claim 19, the Edelson/Meshkin ‘048/Meshkin ‘235 combination discloses the process for analyzing and integrating data of claim 16, further including wherein processing electronically produced warnings and alerts on opioid drug abuse and addictive risk assessment (the above-discussed modification of Edelson in view of [0087]-[0088] of Meshkin ‘235 includes warnings/alerts on opioid drug abuse/addictive risk assessment)... for accountability on an informed decision of the appropriateness of issuing a new ... medication prescription in an effort to control prescribing and dispensing of illicit drugs ... (column 27, lines 30-43 of Edelson discusses how the system provides information to physicians regarding prescriptions to avoid illicit drug resales; accordingly, the alerts/warnings would allow them to making an informed decision of the appropriateness of issuing a new prescription to the patient in an effort to control the prescribing and dispensing of illicit drugs; also column 14, lines 26-42 of Edelson discusses the ability of physicians to make more informed decisions regarding drug selections).
Furthermore, the Edelson/Meshkin ‘048/Meshkin ‘235 combination appears to be silent regarding physician acknowledgement that the physician has read and noted the warnings and alerts.
Nevertheless, Neuman teaches (0143]) that it was known in the healthcare informatics art to record a physician’s acknowledgement of a drug use alert which would advantageously reduce the need for a pharmacy to contact the physician to confirm that the physician was aware of the alert.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recording a physician acknowledgement of their review of the warning status in the system of the Edelson/Meshkin ‘048/Meshkin ‘235 combination as taught by Neuman to advantageously reduce the need for a pharmacy to contact the physician to confirm that the physician was aware of the alert.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,539 to Edelson et al. (“Edelson”) in view of U.S. Patent App. Pub. No. 2019/0080048 to Meshkin (“Meshkin ‘048”) and U.S. Patent App. Pub. No. 2018/0137235 to Meshkin (“Meshkin ‘235”) as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2017/0148124 to Johnston (“Johnston”) and U.S. Patent App. Pub. No. 2010/0138237 to Reardan et al. (“Reardan”):
Regarding claim 20, the Edelson/Meshkin ‘048/Meshkin ‘235 combination discloses the process for analyzing and integrating data of claim 16, further including wherein electronically providing the clinical guidance can include education materials on how to interpret patient data based on the patient past and current behavior (column 36, lines 43-57 and column 39, lines 49-63 of Edelson discuss how the system can provide education/guidance to physicians regarding treatment which would facilitate interpreting the patient data; for instance, column 37, lines 30-36 of Edelson discusses how the system can present drugs that are appropriate for the patient’s active conditions (which would include active “behaviors”); also, item 132 in Figure 11 illustrates Tx guidelines; also, column 39, lines 64 through column 40, line 16 discusses how the system can alert the physician as to allergies/drug interactions/etc. (how to interpret patient data) based on a review of the patient’s history (which includes current behavior (newer portions of the history) and past behavior (older/expired portions of the history); e.g., Figure 3 of Edelson shows current and historical prescriptions (which would be associated with the behavior of consuming such prescriptions); also, column 42, lines 63-64 discusses patient drug abuse and drinking behavior) including ... other indications of a drug abuse behavior (column 42, lines 63-64 discusses patient drug abuse and drinking behavior).
However, the Edelson/Meshkin ‘048/Meshkin ‘235 combination appears to be silent regarding the patient behavior including past arrest for an illicit drug, and filling of opioid prescriptions from multiple prescribers, paying cash.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the patient behavior considered in relation to providing clinical guidance/education in the system of the Edelson/Meshkin ‘048/Meshkin ‘235 combination to include past arrest for an illicit drug, filling of opioid prescriptions from multiple prescribers, and paying cash as taught by Johnston and Reardon to advantageously increase the amount of patient behavior considered in relation to providing clinical guidance/education thereby resulting in improved patient outcomes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAS/
Jonathon A. Szumny					/HIEP V NGUYEN/                                                                                    Primary Examiner, Art Unit 3686                                                                                                                    Patent Examiner
Art Unit 3686